DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, US Code not included in this office action can be found in a prior office action 

Specification 

The use of the term “Sudan Orange G”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections 

Claims 3, 4, 7, and 44 are objected to because of the following informalities: Appropriate correction is required. 

Regarding claims 3 and 4, the term “repeating through” appears to be grammatically incorrect. 



Claim 44 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-5, 7-50, 96, and 99-101 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 

Regarding claims 1 and 96, while there is written description support for contacting the first adsorbent with a feed stream comprising water and the uncharged organic species while 

Claims 3-5 and 7-50 are rejected, because they also depend from the rejected claim 1. 

Claims 99-101 are rejected, because they also depend from the rejected claim 96. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5, 7-51, 54-94, 96, and 99-101 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding all claims, it appears that the steps have to be performed in a specific sequence. By default the steps are not presumed to require the steps to be performed in the order in which the steps are recited. If the invention requires the steps to be performed in a specific sequence, the claim language should reflect that sequence. By not making the sequence of steps explicit, it is unclear if the steps are to be performed in a specific sequence or not.

Regarding claim 1, line 6, it is unclear if the step "adsorbing at least some of the uncharged organic species into the first adsorbent” is (a) an independent active step, or (b) just the result of the steps “applying a first electrical potential to a first adsorbent” and “contacting the first adsorbent with a feed stream comprising water and the uncharged organic species.”

Further, lines 7-8, with respect to the limitations "applying a second electrical potential to the first adsorbent,” and “contacting a receiving stream comprising water with the first adsorbent,” it is unclear if the term “the first adsorbent” refers to the first adsorbent (a) not having adsorbed uncharged organic species, or (b) having adsorbed uncharged organic species.

Further, line 9, it is unclear if the step "desorbing at least some of the adsorbed uncharged organic species from the first adsorbent” is (a) an independent active step, or (b) just the result of the steps “applying a second electrical potential to the first adsorbent” and “contacting a receiving stream with the first adsorbent.”

Further, lines 10-11, with respect to the limitations "applying a second electrical potential to a second adsorbent,” and “contacting the second adsorbent with a receiving stream,” it is unclear if the term “the second adsorbent” refers to the second adsorbent (a) not having adsorbed uncharged organic species, or (b) having adsorbed uncharged organic species.

Further, lines 12-13, with respect to the limitation "desorbing at least some of the adsorbed uncharged organic species from the second adsorbent,” there does not appear to be any antecedent basis for any uncharged organic species being adsorbed into the second adsorbent.

Further, lines 12-13, it is unclear if the step "desorbing at least some of the adsorbed organic species from the second adsorbent” is (a) an independent active step, or (b) just the result of the steps “applying an oxidative potential to a second adsorbent” and “contacting the second adsorbent with a receiving stream.”

Further, the relationship between the steps applied on the first adsorbent and the steps applied on the second adsorbent is unclear.

Regarding claim 3, it is unclear if the applicants intended to write “repeating the following steps of claim 1 a plurality of times” instead of “repeating through a plurality of times.” 

Further, lines 3-4, with respect to the limitations "applying the second electrical potential to the first adsorbent,” and “contacting the receiving stream comprising water with the first adsorbent,” it is unclear if the term “the first adsorbent” refers to the first adsorbent (a) not having adsorbed uncharged organic species, or (b) having adsorbed uncharged organic species.

Further, line 5, it is unclear if the step "desorbing at least some of the adsorbed uncharged organic species from the first adsorbent” is (a) an independent active step, or (b) just the result of the steps “applying the second electrical potential to the first adsorbent” and “contacting the receiving stream with the first adsorbent.”

Regarding claim 4, it is unclear if the applicants intended to write “repeating the following steps of claim 1 from 2 to 500 times” instead of “repeating through from 2 to 500 times.” 



Further, line 5, it is unclear if the step "desorbing at least some of the adsorbed uncharged organic species from the first adsorbent” is (a) an independent active step, or (b) just the result of the steps “applying a second electrical potential to the first adsorbent” and “contacting a receiving stream with the first adsorbent.”

Regarding claim 5, it is unclear if the applicants intended to write “repeating the following steps of claim 1 from 5 to 20 times” instead of “repeating through from 5 to 20 times.” 

Further, lines 3-4, with respect to the limitations "applying the second electrical potential to the first adsorbent,” and “contacting the receiving stream comprising water with the first adsorbent,” it is unclear if the term “the first adsorbent” refers to the first adsorbent (a) not having adsorbed uncharged organic species, or (b) having adsorbed uncharged organic species.

Further, line 5, it is unclear if the step "desorbing at least some of the adsorbed uncharged organic species from the first adsorbent” is (a) an independent active step, or (b) just the result of the steps “applying a second electrical potential to the first adsorbent” and “contacting a receiving stream with the first adsorbent.”



Further, there does not appear to be any antecedent basis for the feed steam recited in line 3 comprising uncharged organic species.

Further, it is unclear if the feed stream introduced in claim 7, line 3 is same as or different from the feed stream introduced in claim 1.

Regarding claim 12, the word “interaction” in the term “hydrophobic interaction” implies that there are two entities which interact with each other. It is unclear which entities interact with each other in the term “hydrophobic interaction.”

Regarding claim 13, the word “interaction” in the term “hydrophilic interaction” implies that there are two entities which interact with each other. It is unclear which entities interact with each other in the term “hydrophilic interaction.”

Regarding claims 24 and 35, with respect to the limitation " the coating comprises polyvinylferrocene/polypyrrole (PVF/PPY),” it is unclear if the coating comprises (a) either of polyvinylferrocene/polypyrrole (PVF/PPY), (b) both of polyvinylferrocene/polypyrrole (PVF/PPY), or (c) one or both of polyvinylferrocene/polypyrrole (PVF/PPY).

Regarding claim 38, the symbol after the term “feed stream” is unclear.



Regarding claims 42, 43, 63, 64, 66, and 67, it is unclear with respect to which reference electrode the electrical potential is measured. 

Regarding claims 44-50, while there is antecedent basis for the claim term "uncharged organic species," there does not appear to be any antecedent basis for the claim term "organic species." 

Claims 46, 47, 61, and 62 contain the trademark/trade name “Sudan Orange G.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. 

Regarding claim 51, line 3, it is unclear the term “reductive potential” is with reference to what and what the term “reductive potential” means in the context of the claim.

Further, line 6, it is unclear if the step "adsorbing at least some of the organic species into the first adsorbent” is (a) an independent active step, or (b) just the result of the steps “applying a reductive potential to a first adsorbent” and “contacting the first adsorbent with a feed stream comprising water and the organic species.”

Further, lines 7 and 10, it is unclear the term “oxidative potential” is with reference to what and what the term “oxidative potential” means in the context of the claim.

Further, lines 7-8, with respect to the limitations "applying an oxidative potential to the first adsorbent,” and “contacting a receiving stream comprising water with the first adsorbent,” it is unclear if the term “the first adsorbent” refers to the first adsorbent (a) not having adsorbed uncharged organic species, or (b) having adsorbed uncharged organic species.

Further, line 9, it is unclear if the step "desorbing at least some of the adsorbed organic species from the first adsorbent” is (a) an independent active step, or (b) just the result of the steps “applying an oxidative potential to the first adsorbent” and “contacting a receiving stream comprising water with the first adsorbent.”

Further, lines 11-12, with respect to the limitations "applying an oxidative potential to a second adsorbent,” and “contacting the second adsorbent with the receiving stream,” it is unclear if the term “the second adsorbent” refers to a second adsorbent (a) not having adsorbed uncharged organic species, or (b) having adsorbed uncharged organic species.

Further, lines 12-13, with respect to the limitation "desorbing at least some of the adsorbed organic species from the second adsorbent,” there does not appear to be any antecedent basis for any organic species being adsorbed into the second adsorbent.

Further, lines 12-13, it is unclear if the step "desorbing at least some of the adsorbed organic species from the second adsorbent” is (a) an independent active step, or (b) just the 

Further, the relationship between the steps applied on the first adsorbent and the steps applied on the second adsorbent is unclear.

Regarding claim 54, lines 1-2, it is unclear the term “reductive potential” is with reference to what and what the term “reductive potential” means in the context of the claim.

Further, line 4, it is unclear if the step "d adsorbing at least some of the organic species into the second adsorbent” is (a) an independent active step, or (b) just the result of the steps “a applying a reductive potential to the second adsorbent” and “contacting the second adsorbent with the feed stream.”

Regarding claim 57, the word “interaction” in the term “hydrophobic interaction” implies that there are two entities which interact with each other. It is unclear which entities interact with each other in the term “hydrophobic interaction.”

Regarding claim 58, the word “interaction” in the term “hydrophilic interaction” implies that there are two entities which interact with each other. It is unclear which entities interact with each other in the term “hydrophilic interaction.”

Regarding claim 63, it is unclear the term “reductive potential” is with reference to what and what the term “reductive potential” means in the context of the claim.



Regarding claim 92, the symbol after the term “feed stream” is unclear.

Regarding claim 96, line 6, it is unclear if the step "adsorbing at least some of the organic species into the first adsorbent” is (a) an independent active step, or (b) just the result of the steps “applying a first electrical potential to a first adsorbent” and “contacting the first adsorbent with a feed stream comprising water and the organic species.”

Further, lines 7-8, with respect to the limitations "applying a second electrical potential to the first adsorbent,” and “contacting the receiving stream comprising water with the first adsorbent,” it is unclear if the term “the first adsorbent” refers to the first adsorbent (a) not having adsorbed organic species, or (b) having adsorbed organic species.

Further, line 8, there does not appear to be any antecedent basis for the claim term "the receiving stream." 

Further, line 9, it is unclear if the step "desorbing at least some of the adsorbed organic species from the first adsorbent” is (a) an independent active step, or (b) just the result of the steps “applying a second electrical potential to the first adsorbent” and “contacting a receiving stream with the first adsorbent.”



Further, lines 12-13, with respect to the limitation "desorbing at least some of the adsorbed organic species from the second adsorbent,” there does not appear to be any antecedent basis for any organic species being adsorbed into the second adsorbent.

Further, lines 12-13, it is unclear if the step "desorbing at least some of the adsorbed organic species from the second adsorbent” is (a) an independent active step, or (b) just the result of the steps “applying an oxidative potential to a second adsorbent” and “contacting the second adsorbent with a receiving stream.”

Further, the relationship between the steps applied on the first adsorbent and the steps applied on the second adsorbent is unclear.

Claims 3-5 and 7-50 are rejected, because they also depend from the rejected claim 1. 
Claims 54-94 are rejected, because they also depend from the rejected claim 51. 
Claims 99-101 are rejected, because they also depend from the rejected claim 96. 

Claim Rejections - 35 USC § 102/103

Claims 1, 3-5, 7-11, 14, 15, 17, 19-22, 25, 26, 28, 30-33, 39-45, 51, 54-56, 59, 60, 63-66, 68, 69, 71, 73-76, 79, 80, 82, 84-87, 91, 93, 94, 96, and 99-101 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US pre-grant patent publication no. US 2017/0113951 (hereinafter called Su), or alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Su.

Regarding claims 1, 7-11, 44, 51, 54-56, 59, 96, and 99-101, Su discloses a method of separating a neutral (reads on uncharged) organic species from water (see Abstract and throughout the publication), the method comprising: applying a first electrical potential to a first electrode with redox species (reads on a first adsorbent) and applying a second electrical potential to a second electrode with redox species (reads on a second adsorbent) (see paragraphs 0153 and 0172); contacting the first and second electrodes (reads on adsorbents) with a feed stream comprising water and the uncharged organic species (see paragraphs 0169 and 0170); adsorbing at least some of the uncharged organic species into the first adsorbent; applying a second electrical potential to the first adsorbent; contacting a receiving stream 

Regarding claims 3-5, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to repeat all the method steps a plurality of times, including in the ranges of 2 to 500 times and 5 to 20 times. The person with ordinary skill in the art would have been motivated to repeat all the method steps so as to treat increased contaminated water and/or to achieve increased removal or contaminants.

Regarding claims 14, 25, 68, and 79, Su teaches that the first adsorbent is redox active (see for example, paragraphs 0006, 0012, 0014, and 0158).

Regarding claims 15, 17, 26, 28, 69, 71, 80, and 82, Su further discloses that the first and second adsorbents comprises a carbon nanotube (CNT) (a nanostructure) (see for example, paragraphs 0165, 0175, 0217, 0218, 0304, and 0329). Su further teaches that poly(vinyl)ferrocene-carbon nanotube electrodes (denoted as PVF-CNT) were found to be extremely efficient (separation factors over competing ions greater than 180 in water) for targeting specific organic functional groups such as carboxylates, sulfonates, and phosphonates, all of which are major classes of organic pollutants (see paragraph 0329).

Regarding claims 19, 30, 73, and 84, Su further teaches that the first and second adsorbents comprise a coating (see for example, paragraphs 0590 and 0592).  



Regarding claims 39, 40, 93, and 94, Su implicitly teaches that at least 50% of the organic species is transferred from the feed stream to the receiving stream (see Abstract and throughout the publication).

Regarding claims 41 and 65, Su further teaches that the electrochemical system is operated at any temperature between 0° C. and 100° C. and under atmospheric pressure (i.e., 1 atm).

Regarding claims 42, 43, 63, and 64, Su further teaches that in an embodiment the anode electrochemical potential for PVF-CNT was only 0.15 V (see paragraph 0345).

Regarding claims 45 and 60, Su further teaches that the organic species comprises a pesticide, or a pharmaceutical compound (see for example, paragraphs 0195 and 0210).

Regarding claims 66, Su further teaches that the process is fully reversible with complete recovery possible with moderate potential swings of 0.4 V in aqueous systems (see paragraph 0243), thus teaching that the oxidative potential and reductive  potential applied to the first adsorbent differ by 0.4 V, which lies within the claimed range of 0.1 V to 0.6 V.

Claims 37 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2017/0113951 (hereinafter called Su), and as evidenced by US pre-grant patent publication no. US 2019/0055371 (hereinafter called Liu).

Su further teaches that an electrode used in the claimed invention comprises a PVF/CNT film coated on a substrate (see for example, paragraphs 0020, 0218, and 0349).

Liu provides evidence that a PVF-CNT coating has a Brunauer- Emmett-Teller surface area of 112 m2/g (see paragraph 0089), which lies within the claimed range of between or equal to 10 m2/g and 200 m2/g. 

Potentially Allowable Subject Matter 

Claims 12, 13, 16, 18, 23, 24, 27, 29, 34-36, 38, 47-50, 57, 58, 61, 62, 67, 77, 78, 81, 83, 88-90 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Potentially Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claims 12 and 57 as a whole, including the limitation that the adsorbing comprises associating the organic species with the first adsorbent and/or second adsorbent by hydrophobic interaction.  

The prior art of record does not teach or render obvious the invention of claims 13 and 58 as a whole, including the limitation that the desorbing comprises associating the organic species with the first adsorbent and/or second adsorbent hydrophilic interaction.

The prior art of record does not teach or render obvious the invention of claims 16, 27, and 81 as a whole, including the limitation that the nanostructure is a core-shell nanostructure.  

The prior art of record does not teach or render obvious the invention of claims 18, 29, and 83 as a whole, including the limitation that the carbon nanotube is a metallic carbon nanotube.  

The prior art of record does not teach or render obvious the invention of claims 23, 34, 77, and 88 as a whole, including the limitation that the conducting polymer comprises polypyrrole (PPY).  

The prior art of record does not teach or render obvious the invention of claims 24, 35, 78, and 89 as a whole, including the limitation that the coating comprises polyvinylferrocene/polypyrrole (PVF/PPY).

The prior art of record does not teach or render obvious the invention of claims 36 and 90 as a whole, including the limitation that the coating has a conductivity from 1 S/cm to 200 S/cm.

The prior art of record does not teach or render obvious the invention of claims 46 and 61 as a whole, including the limitation that, the organic species comprises Sudan Orange G (SOG)

The prior art of record does not teach or render obvious the invention of claims 47 and 62 as a whole, including the limitation that the organic species is selected from the group consisting of SOG, 2,4-dichlorophenol (DCP), 2-naphthol (NT), 1-naphthylamine (NA), bisphenol A (BA), bisphenol S (BS), metolachlor (MC), ethinyl estradiol (EE), propranolol hydrochloride (PH), methyl orange (MO), rhodamine B (RB), and mixtures of these.

The prior art of record does not teach or render obvious the invention of claim 48 as a whole, including the limitation that a distribution coefficient (Kd) of the organic species with respect to the first adsorbent and/or second adsorbent is established.  

The prior art of record does not teach or render obvious the invention of claim 49 as a whole, including the limitation that the Kd of the organic species with respect to the first adsorbent and/or second adsorbent decreases as the applied electrical potential increases.  

The prior art of record does not teach or render obvious the invention of claim 50 as a whole, including the limitation that the Kd of the organic species with respect to the first adsorbent and/or second adsorbent is between or equal to 104 mL/g and 106 mL/g at an electrical potential of 0 V.

The prior art of record does not teach or render obvious the invention of claim 67 as a whole, including the limitation that the oxidative potential and reductive  potential applied to the first adsorbent differ by 0.15 V to 0.25 V.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795